Citation Nr: 1204998	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions by which the RO denied entitlement to TDIU and service connection for lumbosacral strain respectively.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran sustained a back injury in service and the October 1961 medical report includes a diagnosis of chronic lumbosacral strain, mild.

2.  There a current diagnosis of low back strain and subsequent manifestations after service of the same chronic condition noted in service which are not clearly attributable to intercurrent causes.  


CONCLUSION OF LAW

Lumbosacral strain was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In a letter dated in June 2009, the Veteran was provided notice consistent with the Court's holding in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the available service treatment records as well as VA clinical records and private medical records.  The Veteran was afforded a VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Preliminary Matter

Most of the Veteran's service records are unavailable and are presumed to have been lost in a 1973 fire at the National Personnel Records Center (NPRC) facility located in St. Louis, Missouri.  There is a heightened obligation to explain findings and conclusions in cases, such as this, in which service records are presumed to have been or were destroyed while the file was in the possession of the government.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

October 1961 service treatment records reflect that the Veteran began to experience back trouble in June 1959 after heavy lifting.  He was treated with traction, which aggravated his symptoms.  Subsequently, he continued to experience low back pain when lifting heavy loads or making awkward movements.  The subsequent episodes of back pain were mild.  A June 1959 X-ray study revealed no bony abnormalities of the spine.  On physical examination in October 1961, there was normal lordosis and full spinal range of motion.  There was no tenderness, and X-ray studies of the back were normal.  The impression was of chronic mild lumbosacral strain.  The separation examination report revealed a normal spine.

In a June 2009 written statement, the Veteran asserted that his low back problems began after the 1959 incident in service and that symptoms had persisted since then.  He did indicate that in the past the treatment had allowed him to feel better but he had to watch how he sat and moved.  Essentially, he maintains that he learned to live with the symptoms through careful lifting and moving in a manner that did not cause pain.  He indicated that he had sought medical attention in situations where pain lasted longer than a week.  

The medical evidence shows that he has reported complaints of back pain since the injury in service in May 2006 and March 2009 private treatment records.  A February 2009 private medical report confirmed an incident of medical treatment for back pain of a week's duration.

On August 2009 VA spine examination, the Veteran reported intermittent flare-ups of back pain since separation with wrong twisting or lifting.  On objective examination, the Veteran's gait was normal.  There was no low back tenderness.  Range of motion was complete.  The examiner diagnosed myofascial lumbar syndrome secondary to degenerative joint disease/degenerative disc disease of the lumbar spine.  The examiner acknowledged the Veteran's intermittent back pain since service.  He noted, however, that it was infrequent and that the Veteran was pain free most of the time.  The current examination was within normal limits.  Due to the current essentially normal examination and the particular nature of the injury the Veteran sustained in service, the examiner opined it was unlikely that the current low back condition was related to the in-service injury.

On examination in November 2010, the Veteran indicated that he used a back brace at times.  The examiner diagnosed low back strain with X-rays showing moderate degenerative joint disease at L5-S1 with osteophytes.  

The Board has considered the Veteran's lay statements indicating that low back pain has persisted since service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify the cause of his current low back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

After a full review of the record, the Board finds that service connection for low back strain is warranted.  The service medical records show that the Veteran sustained a back injury in service and that he continued to experience back pain during service.  Importantly, the service treatment records show a diagnosis of chronic mild lumbosacral strain in October 1961.  As such there is evidence of a chronic back condition in service.  The evidence shows that the Veteran has reported back pain since service and there is evidence of a current diagnosis of low back strain as shown at the time of the November 2010 VA examination.  As such, the evidence supports a finding that there was a chronic condition in service and subsequent manifestations of the same chronic condition after service which are not clearly attributable to intercurrent causes.  Therefore service connection for the currently diagnosed low back strain is warranted pursuant to 38 C.F.R. § 3.303(b).  


ORDER

Service connection for lumbosacral strain is granted.


REMAND

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a)(3).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

Here, the Veteran's combined disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Because the 60 percent rating is composed of more than one disability, the Veteran would not generally qualify for a TDIU rating under 38 C.F.R. § 4.16(a).  Here, however, because the Veteran's two disabilities, hearing loss and tinnitus, arguably affect a single bodily system, the auditory system, and result from a common etiology, service-connected hearing loss and tinnitus are considered one disability, and TDIU under 38 C.F.R. § 4.16(a) is possible.

Despite the fact that the Veteran meets the minimum criteria for TDIU, it is unclear whether his service-connected disabilities of bilateral hearing loss and tinnitus, in and of themselves, preclude the pursuit of a substantially gainful occupation.  The Veteran submitted a letter from his last employer indicating that he could no longer function in his former capacity due to his service-connected hearing loss, as he could not communicate with clients, contractors, etc.  On VA examination in November 2010, the Veteran reported that he had to resign from his latest position in drafting and design due to hearing loss.  The record, however, does not contain a medical opinion regarding whether the Veteran's service-connected disabilities, in and of themselves, preclude the Veteran from following a substantially gainful occupation.  In addition, service connection for low back strain has now been granted and that disability's effect on employment should be addressed.  As such, a VA examination for an opinion regarding the Veteran's employability is in order.  38 C.F.R. § 3.159(c)(4).  The examination instructions can be found in the second paragraph below.  

Updated VA treatment records must be added to the record.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from August 24, 2009 to the present.

2.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  A full rationale for all opinions and conclusions should be provided and a resort to speculation should be avoided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.

3.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


